Citation Nr: 1745400	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  08-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for onychomycosis, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing conducted by a Veterans Law Judge in February 2013.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an August 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated February 8, 2017, the Court vacated the Board's denial of service connection for hypertension and remanded the case.  

In the above-mentioned August 2015 decision, the Board also remanded the issue of entitlement to service connection for onychomycosis for further development.  This issue was remanded again in January 2017 and is once again before the Board. 

The Veterans Law Judge who conducted the May 2013 hearing has retired. Correspondence was sent to the Veteran in August 2017 inquiring whether he desired a new Board hearing in conjunction with this appeal.  The appellant subsequently indicated that he did not want to have another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the following reasons, the Board finds that the appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

With respect to the Veteran's claim for service connection for hypertension, in the February 2017 Memorandum Decision, the Court stated that the June 2013 VA examination that was relied upon by the Board to deny the Veteran's claim was inadequate.  Specifically, the Court noted that the "rationale behind the VA examiner's opinion was based on an inaccurate factual premise -i.e., that there is no known association between hypertension and Agent Orange."  Instead, the Court stated that the Board should have returned the report as inadequate or asked the examiner to opine whether the National Academy of Sciences studies which found "limited or suggestive evidence of an association altered the examiner's opinion."  Accordingly, a new medical opinion is required. 

With respect to the Veteran's claim for service connection for onychomycosis, in January 2017, the Board remanded the Veteran's claim in order to obtain a new medical opinion on the etiology of the Veteran's disability.  Specifically, the Board requested that a VA examiner comment on whether the Veteran's onychomycosis: 1) had its onset in service; 2) is related to the Veteran's reported toenail problems in service; 3) is related to wearing wet boots in Vietnam; 4) is related to Agent Orange exposure in service, or; 5) is otherwise related to service. 

In a February 2017 opinion, a VA examiner stated that the Veteran's onychomycosis did not have its onset in service because there was no documented evidence in the service treatment records of any treatment or complaints for this disability.  The examiner noted that if the Veteran did have onychomycosis during service, it could be related to his wearing wet boots in Vietnam, but there is no record of him receiving treatment for onychomycosis during service.  The examiner also stated that the question of whether the Veteran's onychomycosis is related to in-service herbicide exposure is not applicable because the Veteran did not have any documented consultations, diagnosis, or treatment for onychomycosis during service.

Upon review, the February 2017 VA medical opinion is inadequate.  Specifically, the examiner's opinion is based on the fact that the Veteran was not diagnosed with onychomycosis in service.  However, service connection may be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).  A new medical opinion is therefore necessary. 

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A full and complete rationale, which addresses the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available) is needed.

In addition, in providing the opinion, the physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case. The physician may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure.

3.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed onychomycosis had its clinical onset during service or is due to an event or incident of the Veteran's period of active service, to include as due to his in-service exposure to Agent Orange.  

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

In addition, in providing the opinion, the physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  The physician may not rely solely on the fact that the Veteran's onychomycosis is not on the presumptive list of diseases associated with herbicide exposure.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

The examiner should accept the Veteran's account of his toenail problems in service as true unless there is a medical reason to doubt its veracity.  In such a case, the examiner should explain why the Veteran's recollection is inconsistent with principles of medical science and/or the evidence in this case.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

